DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 09/01/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.  
Allowable Subject Matter

4.        Upon further consideration in view of the latest amendments, claims   1-8 have been ALLOWED. 
Election/Restrictions

5.           In the reply of 09/01/2021, Applicant has amended the independent claims 9 and 15 by incorporating additional limitations in a new ‘wherein’ clause, in combination with removing the recitation of the step directed to the ‘scaffold structure’ having a geometric shape of the assay chamber portion. Thus, Applicant has shifted the previously claimed invention presented for prosecution on the merits, which is not permitted. As a result of such shifting, the instant claims 9 and 11-15 are currently patently distinct from the claims 9-15 that were previously presented and examined on the merits. It is emphasized that the applicant cannot, as a matter of right, file claims that are independent or distinct from the claims previously presented and examined on the merits.  Furthermore, since Applicant has received the action on the merits for the originally presented invention, this invention has been also constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 11-15 have been withdrawn from further consideration as being drawn to the non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Response to Arguments

6.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798